DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-11, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
In claim 1, it appears that the newly added limitation “an electrical system” and “An electrical apparatus” recited in the preamble refer to the same structure. 
In claim 11, it appears that the newly added limitation “an electrical system” and “A system” recited in the preamble refer to the same structure.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Curie (US 2,263,760) in view of Pettersen et al. (US 9,972,980).  
Regarding claim 1, Curie discloses an electrical apparatus, comprising: an enclosure (15) having a door (17) movable for access to an interior of the enclosure; an electrical device (27) disposed in the interior of the enclosure, the electrical device being operable to be turned on or off, wherein the electrical device is coupled to a busway structure; an operating handle (33) on the door outside the enclosure that is operable to open and close the door, wherein with the door closed the operating handle is engaged to the electrical device and with the door open the operating handle is disengaged from the electrical device, and wherein with the door closed rotation of the operating handle turns the electrical device on or off (Fig. 1); a cam assembly (39) on the door that rotates with rotation of the operating handle; and an interlock mechanism (63) including an interlock device (65) movable between an engaged position (Fig. 4) and a disengaged position (Fig. 6) relative to the busway structure, wherein the interlock mechanism is connected to the cam assembly, wherein with the door closed rotation of the operating handle rotates the cam assembly which displaces the interlock device to the engaged position or the disengaged position (Fig. 4 and 6); wherein the cam assembly includes: a first cam (39/53) on the door that rotates with rotation of the operating handle between an on position and an off position; and a second cam (59) on the door that is linked to the first cam, wherein the second cam rotates to effect movement of the interlock device between (from) the engaged position and a disengaged position in response to the operating handle being rotated to turn the electrical device on or off; and wherein, in response to tripping of the electrical device, the first cam (53) rotates with the operating handle from the on position to an intermediate position (tripped, col. 4, lines 33-38) toward the off position and the second cam (59) remains stationary so the interlock device remains engaged to the busway structure and the electric device remains in the off position.  
Curie discloses substantially the claimed invention except for the engaged position the interlock device coupling the busway structure to [the electrical apparatus] and in the disengaged position the interlock device uncouples the busway structure from the electrical [apparatus].  Pettersen teaches an apparatus (100) with an interlock device (145, Fig. 2), wherein in the engaged position the interlock device coupling the busway structure to [the electrical apparatus] (col. 4 lines 40-45) and in the disengaged position the interlock device uncouples the busway structure from the electrical [apparatus] (Fig. 3, col. 4 line 37-40).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the apparatus as taught by Pettersen, in order to prevent removal of the apparatus while in the ON position.  
Regarding claim 4, Curie discloses that the first cam rotates between 75 degrees and 105 degrees between the on and off positions while the second cam rotates between 30 degrees and 60 degrees (from an appropriate point of reference).  
Regarding claim 5, Curie discloses that, in response to tripping of the electrical device, the first cam rotates between 30 degrees and 60 degrees from the on position toward the off position (from an appropriate point of reference).  
Regarding claim 6, Curie discloses the first cam biased toward the off position, the bias facilitating rotation of the first cam and the operating handle toward the off position in response to tripping of the electrical device.  
Regarding claim 7, Curie discloses a shaft (28) that removably engages the operating handle to the electrical device with the door closed.  
Regarding claim 8, Curie discloses the shaft rotates the cam assembly with rotation of the operating handle (at least in one direction).  
Regarding claim 9, Curie discloses a shaft (28) having a first end connected to the cam assembly and a second end connected to an interlock cam (57); and wherein the interlock mechanism includes a slide plate (59) connecting the interlock cam to the interlock device, wherein rotation of the shaft translates the slide plate to displace the interlock device for engagement or disengagement with the busway structure.  
Regarding claim 10, Curie discloses the operating handle is L- shaped (see Fig. 4).  

Regarding claim 11, Curie discloses a system to operate an electrical device in an enclosure, comprising: an operating handle (33) mountable on a door of the enclosure; a shaft (28) for engaging the operating handle to the electrical device in the enclosure with the door closed and for disengaging the operating handle from the electrical device with the door open, wherein rotation of the operating handle with the door closed turns the electrical device on or off, wherein the electrical device is coupled to a busway structure (55); a cam assembly (39) engaged to and rotatable by the shaft via the operating handle; and1827287961.1Attorney Docket ABBPL-1 7/P1 90683US01 an interlock mechanism including an interlock device (63) movable between an engaged position (Fig. 4) and a disengaged position (Fig. 6) relative to the busway structure, the interlock mechanism being removably engaged to the cam assembly with the door closed for rotation via the cam assembly upon rotation of the operating handle to displace the interlock device to the engaged position or the disengaged position; wherein the cam assembly includes: a first cam (39/53) on the door that rotates with rotation of the operating handle between an on position and an off position; and a second cam (59) on the door that is linked to the first cam, wherein the second cam rotates to effect movement of the interlock device between an engaged position and a disengaged position in response to the operating handle being rotated to turn the electrical device on or off; and wherein, in response to tripping of the electrical device, the first cam (53) rotates with the operating handle from the on position to an intermediate position (tripped, col. 4, lines 33-38) toward the off position and the second cam (59) remains stationary so the interlock device remains engaged to the busway structure and the electric device remains in the [tripped] position.  
Curie discloses substantially the claimed invention except for the engaged position the interlock device coupling the busway structure to the electrical system and in the disengaged position the interlock device uncouples the busway structure from the electrical system.  Pettersen teaches an apparatus (100) with an interlock device (145, Fig. 2), wherein in the engaged position the interlock device coupling the busway structure to the electrical system (col. 4 lines 40-45) and in the disengaged position the interlock device uncouples the busway structure from the electrical [system] (Fig. 3, col. 4 line 37-40).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the apparatus as taught by Pettersen, in order to prevent removal of the apparatus while in the ON position.  
Regarding claim 14, Curie discloses that the first cam rotates between 75 degrees and 105 degrees between the on and off positions while the second cam rotates between 30 degrees and 60 degrees between the engaged and disengaged positions (from an appropriate point of reference).  
Regarding claim 15, Curie discloses that, in response to tripping of the electrical device, the first cam rotates between 30 degrees and 60 degrees from the on position toward the off position (from an appropriate point of reference).  
Regarding claim 16, Curie discloses the first cam spring biased toward the off position, the spring bias facilitating automatic rotation of the first cam toward the off position in response to tripping of the electrical device.  
Regarding claim 17, Curie discloses the interlock mechanism including a slide plate connected to the cam assembly, wherein rotation of the cam assembly translates the slide plate to displace the interlock device for engagement or disengagement with the busway structure.  

Regarding claim 18, Curie discloses an electrical system, comprising: an enclosure (15) having a door (17) for access to an interior of the enclosure; an electrical device (27) in the interior of enclosure and a shaft (28) extending therefrom, wherein the electrical device is configured to be operated by a rotation of the shaft, wherein the electric device is coupled to a busway structure (55); an operating handle (33) disposed outside the enclosure and coupled to the electrical device with the door closed, wherein the operating handle is operative to rotate the shaft to turn the electrical device on or off; an interlock mechanism (63) including an interlock device movable between an engaged position (Fig. 4) and a disengaged position (Fig. 6) relative to the busway structure; and a cam assembly (39) on the door that is connected to the interlock mechanism, wherein the cam assembly is operable upon rotation of the operating handle to displace the interlock device between the engaged position or the disengaged position the busway structure; wherein the cam assembly includes: a first cam (39/53) on the door that rotates with rotation of the operating handle between an on position and an off position; and a second cam (59) on the door that is linked to the first cam, wherein the second cam rotates between an engaged position and a disengaged position in response to the operating handle being rotated to turn the electrical device on or off; and wherein, in response to tripping of the electrical device, the first cam (53) rotates with the operating handle from the on position to an intermediate position (tripped, col. 4, lines 33-38) toward the off position and the second cam (59) remains stationary so the interlock device remains engaged to the busway structure and the electric device remains in the off position.  
Curie discloses substantially the claimed invention except for the engaged position the interlock device coupling the busway structure to the electrical system and in the disengaged position the interlock device uncouples the busway structure from the electrical system.  Pettersen teaches an apparatus (100) with an interlock device (145, Fig. 2), wherein in the engaged position the interlock device coupling the busway structure to the electrical system (col. 4 lines 40-45) and in the disengaged position the interlock device uncouples the busway structure from the electrical [system] (Fig. 3, col. 4 line 37-40).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the apparatus as taught by Pettersen, in order to prevent removal of the apparatus while in the ON position.  
Regarding claim 19, Curie discloses the cam assembly includes a first cam (53) pivotally linked to a second cam (59), wherein the operating handle is engaged to the first cam and the interlock mechanism is engaged to the second cam.  
Regarding claim 20, Curie discloses the first cam being spring biased to rotate the handle in response to a tripping of the electrical device.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833